Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 10/28/2021.

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Michael Yamin at 646 878-8000 on 2/3/2022.
Claims 26-28 and 32-34 are canceled.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,765,687 has been reviewed and are accepted.  The terminal disclaimer has been recorded.
	
Election/Restrictions
4. 	Applicant’s election of the following invention without traverse in the reply filed on 1/29/2021 is acknowledged.  
Group I, claims 1, 10, 13, 14, 65-77, drawn to a WT1 peptide and compositions thereof.
Rejoinder
Claims 1, 10, 13, 14, 65-77 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 9/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-II is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


5. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a WT1 peptide consisting of SEQ ID NO:2 or 4. Furthermore, the modified WT1 peptide of SEQ ID NO:6 is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
6. 	Claims 1, 10, 13, 14, 65-77 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/Examiner, Art Unit 1633